Citation Nr: 1609223	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  06-39 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for skin lesions, to include as secondary to Agent Orange exposure.

2.  Entitlement to service connection for benign prostatic enlargement, to include as secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

R. Starks, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1969 to March 1971, to include service in the Republic of Vietnam ("Vietnam") from March 1971 to April 1971.

The Veteran's appeal comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In February 2009, December 2010, and September 2014, the Board remanded the claim for further development.  It has now been returned for further appellate review.

The Veteran's claim was processed using the Veteran's Benefits Management System (VBMS).  A review of the Veteran's Virtual VA claims file reveals VA treatment records dated December 2013 to November 2014.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets further delay, the Board has determined that additional development is warranted.

In October 2014, the Veteran submitted VA Form 21-4142 for VA to obtain treatment records from Henry Ford Medical Center dating from 1999 through 2014.  VA made two unsuccessful attempts to obtain these records.  See RO letters dated in November 2014 and December 2014.  In the December 2014 letter to the Henry Ford Medical Center, it was requested that the facility provide the records within 15 days.  In a December 2014 letter, the Veteran was advised of the follow-up request made to the health care facility, that even though the RO requested this information, it was his responsibility to ensure VA received the records, that he should provide any information or evidence he had as soon as possible, and that if the RO did not receive a response, a decision might be made on his claim after 30 days.  In the January 2015 supplemental statement of the case (SSOC), the Veteran was advised that the RO received no response from Henry Ford Medical Center, and the RO continued the denials.  The Veteran was advised that he had 30 days in which to provide a response to the SSOC.  Thereafter, in VA Form 646 dated in February 2015, the Veteran's representative maintained that the RO failed to notify the Veteran of the inability to obtain the private medical records and "failed to provide the Veteran with [a] reasonable amount of time to furnish the records."  The representative maintained that "VA is required to request records, notify the claimant of the request, and establish a suspense date of 15 days."  

VA will make reasonable efforts to obtain relevant records not in the custody of a Federal department or agency, to include records from State or local governments, private medical care providers, current or former employers, and other non-Federal governmental sources.  38 C.F.R. § 3.159(c)(1) (2015).  Such reasonable efforts will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request.  Id.  If VA makes reasonable efforts to obtain relevant non-Federal records but is unable to obtain them, or after continued efforts to obtain Federal records concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, VA will provide the claimant with oral or written notice of that fact.  38 C.F.R. § 3.159(e) (2015).  For non-Federal records requests, VA may provide the notice at the same time it makes its final attempt to obtain the relevant records.  Id.  (Emphasis added).  In either case, the notice must contain the following information: (i) the identity of the records VA was unable to obtain; (ii) an explanation of the efforts VA made to obtain the records; (iii) a description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the claimant submits the records VA was unable to obtain; and (iv) a notice that the claimant is ultimately responsible for providing the evidence.

No further efforts on the part of VA is required to obtain the identified private medical records.  The representative's response, however, suggests that the Veteran might have relevant records in his possession.   As such, on remand, the Veteran should be allowed the opportunity to provide such records.  

Additionally, pursuant to the Board's September 2014 Remand, an addendum opinion was obtained in the Veteran's claim that his benign prostate enlargement is due to herbicide exposure in November 2014.  In VA Form 646, the Veteran's representative also questioned the qualification of an allergy and immunology physician to render an opinion involving the etiology of a genitourinary condition.  
The Board will obtain another opinion to be rendered by a specialist in genitourinary conditions.  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran another opportunity to submit any records from Henry Ford Medical Center that he has in his possession.

2. Then, obtain a VA opinion from a physician (M.D.) with expertise in genitourinary conditions for purposes of determining the nature and etiology of the Veteran's benign prostate disorder.  The Veteran's claims file, including this remand, should be made available for review by the examiner in conjunction with the examination.  The examiner should review the claims folder and this fact should be noted in the accompanying medical report.

The examiner should offer an opinion as to whether it is at least as likely as not (50 percent or better probability) that the Veteran's benign prostate disorder is etiologically related to his active military service, to include his presumed in-service herbicide exposure in Vietnam.  In forming his or her opinion, the VA examiner is advised of the following: the Board is cognizant that there is no VA presumption of service connection for benign prostate disorder as due to herbicide exposure.  The Agent Orange Updates speak to associations between exposure to chemicals and health outcomes in human populations, and not to the likelihood that any individual's health problem is associated with or caused by the herbicides in question.  Thus, the question here is what is the likelihood that this Veteran's benign prostate disorder is related to his herbicide exposure given his medical history, family history, risk factors, etc.

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.

3. After completing all indicated development, the RO should readjudicate the claims in light of all the evidence of record.  If the benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeal or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014). 



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).
Department of Veterans Affairs


